     Case 1:20-cv-00734-DAD-JLT Document 26 Filed 03/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JARROD ERNEST SPENCER-HAYES,                      No. 1:20-cv-00734-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
13           v.                                         PETITION FOR WRIT OF HABEAS
                                                        CORPUS, DIRECTING CLERK OF COURT
14    M. SPEARMAN,                                      TO ASSIGN DISTRICT JUDGE FOR
                                                        PURPOSE OF CLOSING CASE AND THEN
15                       Respondent.                    ENTER JUDGMENT AND CLOSE CASE,
                                                        AND DECLINING TO ISSUE CERTIFICATE
16                                                      OF APPEALABILITY
17                                                      (Doc. Nos. 1, 23)
18

19

20          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

21   habeas corpus pursuant to 28 U.S.C. § 2254. In his pending petition, petitioner presents five

22   claims for federal habeas relief challenging testimony and other evidence admitted at his trial

23   concerning his gang affiliation and that affiliation’s link to the charges brought against him, as

24   well as the legal viability of a gang special circumstance finding in his case. (See Doc. No. 1.)

25   On October 30, 2020, the assigned magistrate judge issued findings and recommendations

26   recommending that the petition be denied on its merits. (Doc. No. 23.) The findings and

27   recommendations found that the the state court’s conclusions were reasonable and applied the

28   correct legal standards. (See id.) The findings and recommendations were served upon all parties
                                                        1
     Case 1:20-cv-00734-DAD-JLT Document 26 Filed 03/29/21 Page 2 of 3


 1   and contained notice that any objections were to be filed within thirty days from the date of

 2   service of that order. To date, no party has filed objections.

 3           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   magistrate judge’s findings and recommendations are supported by the record and proper

 6   analysis.

 7           In addition, the court declines to issue a certificate of appealability. A state prisoner

 8   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 9   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

10   U.S. 322, 335-336 (2003). If a court denies a petitioner’s petition, the court may only issue a

11   certificate of appealability if the petitioner has made a substantial showing of the denial of a

12   constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

13   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

14   should have been resolved in a different manner or that the issues presented were ‘adequate to

15   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

16   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

17           In the present case, the court finds that petitioner has not made the required substantial

18   showing of the denial of a constitutional right to justify the issuance of a certificate of

19   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

20   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to
21   proceed further. Thus, the court DECLINES to issue a certificate of appealability.

22           Accordingly, the court orders as follows:

23           1.     The findings and recommendations, filed October 30, 2020 (Doc. No. 23), are

24                  ADOPTED IN FULL;

25           2.     The petition for writ of habeas corpus is DENIED WITH PREJUDICE;

26   /////
27   /////

28   /////
                                                         2
     Case 1:20-cv-00734-DAD-JLT Document 26 Filed 03/29/21 Page 3 of 3


 1        3.    The clerk of court is DIRECTED to assign a district judge to this case for the

 2              purpose of closing the case and then to close this case; and,

 3        4.    The court DECLINES to issue a certificate of appealability.

 4   IT IS SO ORDERED.
 5
       Dated:   March 29, 2021
 6                                                 UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
